Name: Commission Regulation (EEC) No 1031/89 of 20 April 1989 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/20 Official Journal of the European Communities 21 . 4. 89 COMMISSION REGULATION (EEC) No 1031/89 of 20 April 1989 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States : Whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1 809/87 (4), should also be governed by the rules laid down by Commission Regulation (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1028/89 (*), and by those laid down by Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : (a) bone-in forequarters :  500 tonnes held by the Spanish intervention agency and bought in before 1 August 1988,  2 000 tonnes held by the German intervention agency and bought in before 1 July 1988 ,  500 tonnes held by the Irish intervention agency and bought in before 1 September 1988,  1 000 tonnes held by the the Italian intervention agency and bought in before 1 September 1987,  1 500 tonnes held by the Dutch intervention agency and bought in before 1 July 1988 ,  500 tonnes held by the Belgian intervention agency and bought in before 1 September 1988 ,  1 000 tonnes held by the French intervention agency and bought in before 1 July 1988 ,  160 tonnes held by the Danish intervention agency and bought in before 1 September 1988 , (b) boned beef :  1 500 tonnes held by the French intervention agency and bought in before 1 August 1988 ;  1 450 tonnes held by the United Kingdom intervention agency and bought in before 1 September 1988 ,  1 000 tonnes held by the Irish intervention agency and bought in before 1 August 1988,  500 tonnes held by the Italian intervention agency and bought in before 1 January 1988,  1 000 tonnes held by the Danish intervention agency and bought in before 1 August 1988 . 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, taking into account the administrative difficulties which the application of this rule raises in certain Member States ; Whereas Commission Regulation (EEC) No 469/89 (9) should be repealed ; ') OJ No L 148, 28 . 6 . 1968, p. 24. 2) OJ No L 61 , 4. 3 . 1989 , p. 43. 3) OJ No L 251 , 5 . 10 . 1979, p. 12. &lt;) OJ No L 170, 30 . 6 . 1987, p. 23. 5) OJ No L 55, 1 . 3 . 1988 , p. 1 . 6) See page 12 of this Official Journal . ?) OJ No L 251 , 1 . 10 . 1977, p. 60. ") OJ No L 376, 31 . 12. 1987, p. 31 . ') OJ No L 53, 25 . 2. 1989, p. 18 . 21 . 4. 89 Official Journal of the European Communities No L 110/21 4. The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation. 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto.  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the appliucations to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products pruchased and manufactured tally. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  1 00 ECU per 1 00 kilograms for unboned forequarters,  ¢ 140 ECU per 100 kilograms for boned meat. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 21 82/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 1 2 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation, Article 4 Regulation (EEC) No 469/89 is hereby repealed. Article 5 This Regulation shall enter into force on 26 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 110/22 Official Journal of the European Communities 21 . 4 . 89 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades {toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ecus/ 100 kg)(') Salgspris (ECU/100 kg)(') Verkaufspreise (ECU/ 1 00 kg)(') Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (Ecu/ 1 00 kg) (') Selling prices (ECU/100 kg) (') Prix de vente (Ã ©cus/ 100 kg)(') Prezzi di vendita (ECU/100 kg) (') Verkoopprijzen (ecu/100 kg)(') PreÃ §o de venda (ECU/100 kg)(') a) Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Bone-in beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Bundesrepublik Deutschland Belgique/BelgiÃ « 2 000 155 500 155 500 155 1 000 140  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R, O  Quartiers avant, provenant de : Voorvoeten, afkomstig van : Cat. A Classe/Klasse U, R, O  Forequarters, from : Category C, class U, R, O  Quarti anteriori provenienti da : Categoria A, classe U, R, O  Cuartos delanteros, procedentes de : CategorÃ ­a A, clases U, R, O  Voorvoeten, afkomstig van : Categorie A, klasse R  Quartiers avant, provenant de : catÃ ©gories A / C, classes U, R, O  Forfjerdinger fra : Kategori A, klasse R og O, Kategori C, klasse R og O Ireland Italia EspaÃ ±a Nederland France Danmark 500 155 1 500 155 1 000 155 160 155 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossÃ ©e - Carni senza osso  Vlees zonder been  Carne desossada France  CatÃ ©gorie A / CatÃ ©gorie C : Caisse A 800 240 Caisse B 700 160 Ireland -  Category C : Forequarters 700 240 Briskets 300 180 United Kingdom  Category C, class U, R, 0 : \ Clod and sticking 300 240 \ Shins and shanks 100 210 Thin flanks 100 140 Flanks (Plate) 200 140 Briskets 300 210 Pony 450 240 Danmark .  Kategori A / Kategori C : || Bryst og slag 500 170 Skank og muskel 50 180 Ãvrigt kÃ ¸d af forfjerdinger 450 240 Italia  Categoria A : Pancia 400 130 Petto 100 150 (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n0 2173/79 . (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning {EÃF) nr. 2173/79 . (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  J Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (') Ces prix s'entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe Ã  du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende peso netto iÃ ± conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se a peso liquido conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 21 . 4 . 89 Official Journal of the European Communities No L 110/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ªves 82 1040 Bruxelles Belgische Dienst voor Bedrijfs ­ leven en Landbouw Trierstraat 82 1040 Brussel TÃ ©l. 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B, 65567 OBEA BRU B, tÃ ©lÃ ©fax 02 / 230 25 33 BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 55 04 61 / 55 05 41 , Telex 411 156 / 411 727 Tel. 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-1 564 651 , Teletext 6 990 732 DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K tlf. 01 15 41 30, telex 15137 DK, telefax 01 926 948 ESPAÃ A : SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 28004 Madrid TelÃ ©fonos : 2 22 29 61 . 2 22 91 20. 2 21 65 30. FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestra 81 I-Roma Tel . 47 49 91 Telex 61 30 03 NEDERLAND : Ministerie van Landbouw en Visserij Voedselvoorzienings In- en Verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel . 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302